Case 7.13-cr-00186-CS Document 26 Filed 04/27/20 Page 1 of 7

i

AO 245B (Rev. 69/11) Judgment in a Criminal Case
Shect 1

UNITED STATES DISTRICT COURT ff f

Southern District of New York

(F

UNITED STATES OF AMERICA , JUDGMENT IN A CRIMINAL CASE
¥.
MARCUS CHESTNUT Case Number: 7:13-CR-00186-CS

USM Number: 67612-054

Theodore &. Green, Esq.
Defendant’s Attorney

THE DEFENDANT:
W pleaded guilty to count{s) 1,2, and 3

(pleaded nolo contendere to count(s)
which was accepted by fhe court.

 

Cl) was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Offense Ended Count

Title & Section Nature of Offense

      
        
 
 
 

_ Conspiracy t0 Dis

200 grams and more of Heroin, 500 grams and more of

aed Ss

 

_, Cocaine, anda Quantity of Mariiuana, a Class.A Felony

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

[J The defendant has been found not guilty on count(s)

 

(1 Count(s) Clis [Clare dismissed on the motion of the United States,

 

_. Itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments iniposed by this judgment are fully paid. If ordered to pay restitutign,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

2/20/2015

Date of Imposition of Judgment

4

aoe SR SR. Late Tae te \

A eDpay \ }
USDC SDRY : Signature of Mddge
DOCUMENT _

ELECTRONICALLY FIRED),
Nac Mh ee feo

amir, 4 fALZOL?. - |

mer me Cathy Seibel, U.S.D.J.

Name and Title of Judge

2f 6h

Date

 

  

_—

 
Case 7:13-cr-00186-CS Document 26 Filed 04/27/20 Page 2 of 7

‘

AO 245B (Rev. 69/11) Judgment in a Criminal Case
Sheet 1A
Juidgment—Page _ 2 of _ 7

DEFENDANT: MARCUS CHESTNUT
CASE NUMBER: 7:13-CR-00186-CS

ADDITIONAL COUNTS OF CONVICTION

21 ISC 841 (b)(1)(C)
21 USC 851:

 

11/30/2012

 

 

  

 
Case 7:13-cr-00186-CS Document 26 Filed 04/27/20 Page 3 of 7

4

AO 245B (Rev. 09/11) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 3 of
DEFENDANT: MARCUS CHESTNUT
CASE NUMBER: 7:13-CR-00186-CS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of:

Forty-eight (48) months on Counts One, Two, and Three, concurrent. Defendant is advised of his right to appeal.

[1 The court makes the following recommendations to the Bureau of Prisons:

wf The defendant is remanded to the custody of the United States Marshal.

[1 The defendant shall surrender to the United States Marshal for this district:
L] at Nam OO pm. on
C1 as notified by the United States Marshal.

 

[1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[1 before 2 p.m. on

 

Cas notified by the United States Marshal.

[as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
a , with a certified copy of this judgment.
UNITED STATES MARSHAI
By

 

DEPUTY UNITED STATES MARSHAL

 
Case 7:13-cr-00186-CS Document 26 Filed 04/27/20 Page 4 of 7

é

AQ245B (Rev. 09/11) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment—Page 4 _—_—soof 7
DEFENDANT: MARCUS CHESTNUT
CASE NUMBER: 7:13-CR-00186-CS
SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of :
Seven (7) years on Counts One, Two and Three, concurrent.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance, The defendant shall refrain from any unlawful use of a controlled
substance, The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests

thereafter, as determined by the court. \ hey 4 a speci al con dahon te gustis 4 d rg
w The above drug testing condition is suspended, based on the court’s Wetexmination that the defendant-peses-alow.tis hen net
w PRs |

future substance abuse. (Check, if applicable.)
‘The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Cheek, ifapplicabie.)

The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable)

o ga

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C, § 16901, e¢ seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides,
works, is a student, or was convicted of a qualifying offense. (Check, ifapplicable.}

(The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)

If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments sheet of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional conditions
on the attached page.

STANDARD CONDITIONS OF SUPERVISION

) the defendant shall not leave the judicial district without the permission of the court or probation officer;

—_

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
acceptable reasons;

6} the defendant shall notify the probation officer at least ten days prior to any change in residence or employment,

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall! not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a
felony, unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
contraband observed in plain view of the probation officer;

11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
12) the defendant shall not enter into any agreement fo act as an informer or a special agent of a law enforcement agency without the
permission of the court; and

13) _ as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal
record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
defendant’s compliance with such notification requirement.

 
Case 7:13-cr-00186-CS Document 26 Filed 04/27/20 Page 5 of 7

AQ 2458 (Rev, 09/11) Judgment ina Criminal Case. ,
Sheet 3C — Supervised Release

Judgment—Page 5 of fo

DEFENDANT: MARCUS CHESTNUT
CASE NUMBER: 7:13-CR-00186-CS

SPECIAL CONDITIONS OF SUPERVISION

The defendant shall provide the probation officer with access to any requested financial information.

The defendant will participate in a substance abuse treatment program approved by the United States Probation Office,
which program may include testing to determine whether the defendant has reverted to using drugs or alcohol. The Court
authorizes the release of available drug treatment evaluations and reports to the subsiance abuse treatment provider, as
approved by the probation officer. The defendant will be required to contribute to the costs of services rendered
(co-payment) in an amount determined by the probation officer, based on abitity to pay or availability of third-party
payment.

The defendant shall submit his person, residence, place of business, vehicle, or any other premises under his control to
search on the basis that the probation officer has reasonable belief that contraband or evidence of a violation of the
conditions of release may be found. The search must be conducted at a reasonable time and in a reasonable manner.
Failure to submit to search may be grounds for revocation. The defendant shall inform any other occupants that the
premises may be subject to search pursuant to this condition.

The defendant is to report to the nearest probation office within 72 hours of release from custody.

it is recommended that the defendant be supervised by the district of residence.

 
Case 7:13-cr-00186-CS Document 26 Filed 04/27/20 Page 6 of 7

AO 245B (Rey. 09/11} Judgment ina Criminal Case.
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 6 of 7
DEFENDANT: MARCUS CHESTNUT
CASE NUMBER: 7:13-CR-00186-CS

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Fine Restitution
TOTALS $ 300.00 $ $
1) The determination of restitution is deferred until _ An Amended Judgment in a Criminal Case (40 245C) will be entered

after such determination.
C1 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately pie ortioned payment, unless specified otherwise in
the priority order or percentage payment column below, However, pursuant to 18°U.S.C, § 3664()), all nonfederal victims must be paid
before the United States is paid.

Total Loss*

    
    

Name of Payee Restitution Ordered Priority or Percentage
itai ye oh SREP tomy Doselca no hg ae weg

      
     

 

TOTALS § 0.00 $ 0.00

C1 sRestitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(1 ‘The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C1 the interest requirement is waived forthe ] fine [(] restitution.

C1 the interest requirement forthe (1 fine 1 restitution is modified as follows:

* Findings for the total ammount of losses are required under Chapters 109A, 110, LLOA, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.

 
Case 7:13-cr-00186-CS Document 26 Filed 04/27/20 Page 7 of 7

AQ245B (Rev. 09/11) Indgment in a Criminal Cee a
Sheet 6 — Schedule of Payments

Judgment — Page 7 of 7
DEFENDANT: MARCUS CHESTNUT
CASE NUMBER: 7:13-CR-00186-CS

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A ff Lump sum payment of $ 300.00 due immediately, balance due

1 snot later than , or
C1 in accordance Oc OD Q Eo GF Fbelow; or

(] Payment to begin immediately (may be combined with [C, OD,or []F below); or

C CO Payment in equal (e.g. weekly, monthly, quarterly) installments of $ over a period of
(2.2, months or years), to commence (e.g., 30 or 60 days} after the date of this judgment; or

D (Payment in equal (e.g., weekly, monthly, quarterly) installments of $ __ over a period of
(e.g, months ar years), to commence fe.g., 30 or 66 days) after release from imprisonment to a
term of supervision; or

E [] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F [Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this Judsment imposes imprisonment, payment of criminal monetary penalties is due durin
imprisonment. Alt crimina monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financia
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

(= Joint and Several

Defendant and Co-Defendant Naines and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate,

L) The defendant shalt pay the cost of prosecution.

O

The defendant shall pay the following court cost(s):

L] The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
{5} fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.

 
